This document was prepared by:

Barack Ferrazzano Kirschbaum & Nagelberg
200 W. Madison Street, Suite 3900
Chicago, Illinois 60606
Attn: Katherine S. Sprenger

THIRD MODIFICATION TO DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

This Third Modification to Deed of Trust, Security Agreement and Fixture Filing
(this “Deed of Trust Amendment”) is made and entered into as of the 31st day of
January, 2010 by and between those entities listed on Schedule I attached hereto
(collectively, “Grantor”), whose address is 1551 N. Tustin Avenue, Suite 200,
Santa Ana, California 92705, for the benefit of BANK OF AMERICA, N.A., a
national banking association, successor by merger to LaSalle Bank National
Association, its successors and assigns (“Beneficiary”), whose address is 135
South LaSalle Street, Chicago, Illinois 60603.

RECITALS

WHEREAS, Grantor, by that certain Deed of Trust, Security Agreement and Fixture
Filing dated as of December 28, 2005 to J. Michael Pruitt, as trustee, for the
benefit of Beneficiary, which was recorded on January 9, 2006 in the Official
Public Records of Real Property of Dallas County, Texas (the “Records”) as
Document 200600008233, as amended by that certain First Modification to Deed of
Trust, Security Agreement and Fixture Filing made by Borrower in favor of
Lender, dated October 16, 2006, recorded on November 7, 2006 in the Records as
Instrument Number 200600413971 and that certain Second Modification to Deed of
Trust, Security Agreement and Fixture Filing made by Borrower in favor of
Lender, dated December 28, 2009, recorded on January 6, 2010 in the Records as
Instrument Number 201000002931 (as amended, restated, modified or supplemented,
the “Deed of Trust”), granted, sold, conveyed, mortgaged, pledged and assigned
unto Beneficiary certain real property located in Dallas County, Texas, which is
more particularly described on Exhibit A attached hereto, which Deed of Trust
secures Grantor’s obligations under a certain loan (the “Loan”) in the original
principal amount of $13,000,000.00 made by Beneficiary to Grantor;

WHEREAS, Grantor and Beneficiary have agreed to increase the amount of the Loan
to $14,380,873.20 and to make certain other modifications to the Loan Agreement,
the Note and the other Loan Documents (all as defined in the Deed of Trust), all
as set forth in that certain Amended and Restated Promissory Note of even date
herewith made by Grantor to the order of Lender in the principal amount of
$14,380,873.20 (the “Amended and Restated Note”) and that certain Second
Amendment to Loan Documents of even date herewith by and between Grantor,
Beneficiary, Grubb & Ellis Realty Investors, LLC and NNN Realty Advisors, Inc.,
a Delaware corporation (the “Second Amendment”), and Grantor and Beneficiary
desire to execute and deliver this Deed of Trust Amendment to reflect conforming
changes in the Deed of Trust as specified herein;

NOW THEREFORE, for and in consideration of the recitals set forth above and made
a part hereof, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned do hereby agree as
follows:

1. Pursuant to the Amended and Restated Note and the Second Amendment, the
maximum principal amount of the Loan is being increased from $13,000,000.00 to
$14,380,873.20. Any and all references in the Deed of Trust to the “Loan” or the
“Principal Amount,” including, without limitation, the definition in the Defined
Terms, shall mean the maximum principal amount of $14,380,873.20.

2. Pursuant to the Amended and Restated Note and the Second Amendment, the
maturity date of the Loan is being extended from January 31, 2010 to January 15,
2011. Any and all references in the Deed of Trust to the “Maturity Date,”
including, without limitation, the definition in the Defined Terms, shall mean
January 15, 2011. Any and all references to the “Extended Maturity Date” are
hereby deleted.

3. The definition of Guarantors in the Defined Terms is hereby amended to
include NNN Realty Advisors, Inc., a Delaware corporation (“NNN Realty
Advisors”), located at 1551 N. Tustin, Suite 200, Santa Ana, California 92705.
Any and all references in the Deed of Trust to “Guarantors” or a “Guarantor”
shall be deemed to include NNN Realty Advisors.

4. For purposes of the Deed of Trust: (a) the term “Note” shall mean the Amended
and Restated Note, as same may be amended, restated, modified or supplemented;
and (b) the term “Loan Documents” (and each of such Loan Documents) shall mean
the Loan Documents (and each of them), respectively, each as amended by the
Second Amendment and this Deed of Trust Amendment and shall include the Amended
and Restated Note.

5. Section 12(o) is hereby amended as follows:

a. The phrase “Except as listed on Exhibit C hereto” is hereby deleted in its
entirety.

b. Subsection (i) is hereby deleted in its entirety and replaced with the
following:

“(i) there is no litigation, arbitration, condemnation proceeding or other
proceeding or governmental investigation pending or, to Grantor’s knowledge,
threatened against or relating to Grantor, any Guarantor, or the Property which
could reasonably be expected to prevent Grantor or Guarantor from complying with
its obligations under the Loan, and there are no outstanding judgment(s) against
or relating to Grantor or any Guarantor which could reasonably be expected to
prevent Grantor or Guarantor from complying with its obligations under the
Loan.”

6. Except as expressly modified and amended hereby, the Deed of Trust shall
continue in full force and effect and, as thus modified and amended, is hereby
ratified, confirmed and approved.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties have caused this Deed of Trust Amendment to be
executed as of the day and year first above written.

Grantor Signatures

      GRANTOR:  
NNN Executive Center, LLC, a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company, f/k/a
Triple Net Properties, LLC
Its: Manager
By: /s/ Jeffrey T. Hanson
   
 
   
Name: Jeffrey T. Hanson
   
 
   
Its: Chief Investment Officer
   
 
   
NNN Executive Center 1, LLC, a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company, f/k/a
Triple Net Properties, LLC,
Its: Vice President
By: /s/ Jeffrey T. Hanson
   
 
   
Name: Jeffrey T. Hanson
   
 
   
Its: Chief Investment Officer
   
 
   
NNN Executive Center 2, LLC, a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company, f/k/a
Triple Net Properties, LLC,
Its: Vice President
By: /s/ Jeffrey T. Hanson
   
 
   
Name: Jeffrey T. Hanson
   
 
   
Its: Chief Investment Officer
   
 

1

2

      NNN Executive Center 3, LLC, a Delaware limited liability company By:
Grubb & Ellis Realty Investors, LLC, a Virginia limited liability company, f/k/a
Triple Net Properties, LLC, Its:   Vice President By: /s/ Jeffrey T. Hanson
Name: Jeffrey T. Hanson Its: Chief Investment Officer NNN Executive Center 4,
LLC, a Delaware limited liability company By: Grubb & Ellis Realty Investors,
LLC, a Virginia limited liability company, f/k/a Triple Net Properties, LLC,
Its:   Vice President By: /s/ Jeffrey T. Hanson Name: Jeffrey T. Hanson Its:
Chief Investment Officer NNN Executive Center 5, LLC, a Delaware limited
liability company By: Grubb & Ellis Realty Investors, LLC, a Virginia limited
liability company, f/k/a Triple Net Properties, LLC, Its:   Vice President By:
/s/ Jeffrey T. Hanson Name: Jeffrey T. Hanson Its: Chief Investment Officer

3

      NNN Executive Center 6, LLC, a Delaware limited liability company By:
Grubb & Ellis Realty Investors, LLC, a Virginia limited liability company, f/k/a
Triple Net Properties, LLC, Its:   Vice President By: /s/ Jeffrey T. Hanson
Name: Jeffrey T. Hanson Its: Chief Investment Officer NNN Executive Center 7,
LLC, a Delaware limited liability company By: Grubb & Ellis Realty Investors,
LLC, a Virginia limited liability company, f/k/a Triple Net Properties, LLC,
Its:   Vice President By: /s/ Jeffrey T. Hanson Name: Jeffrey T. Hanson Its:
Chief Investment Officer NNN Executive Center 8, LLC, a Delaware limited
liability company By: Grubb & Ellis Realty Investors, LLC, a Virginia limited
liability company, f/k/a Triple Net Properties, LLC, Its:   Vice President By:
/s/ Jeffrey T. Hanson Name: Jeffrey T. Hanson Its: Chief Investment Officer NNN
Executive Center 9, LLC, a Delaware limited liability company By: Grubb & Ellis
Realty Investors, LLC, a Virginia limited liability company, f/k/a Triple Net
Properties, LLC, Its:   Vice President By: /s/ Jeffrey T. Hanson Name: Jeffrey
T. Hanson Its: Chief Investment Officer NNN Executive Center 10, LLC, a Delaware
limited liability company By: Grubb & Ellis Realty Investors, LLC, a Virginia
limited liability company, f/k/a Triple Net Properties, LLC, Its:   Vice
President By: /s/ Jeffrey T. Hanson Name: Jeffrey T. Hanson Its: Chief
Investment Officer NNN Executive Center 11, LLC, a Delaware limited liability
company By: Grubb & Ellis Realty Investors, LLC, a Virginia limited liability
company, f/k/a Triple Net Properties, LLC, Its:   Vice President By: /s/ Jeffrey
T. Hanson Name: Jeffrey T. Hanson Its: Chief Investment Officer

      NNN Executive Center 12, LLC, a Delaware limited liability company By:
Grubb & Ellis Realty Investors, LLC, a Virginia limited liability company, f/k/a
Triple Net Properties, LLC, Its:   Vice President By: /s/ Jeffrey T. Hanson
Name: Jeffrey T. Hanson Its: Chief Investment Officer NNN Executive Center 13,
LLC, a Delaware limited liability company By: Grubb & Ellis Realty Investors,
LLC, a Virginia limited liability company, f/k/a Triple Net Properties, LLC,
Its:   Vice President By: /s/ Jeffrey T. Hanson Name: Jeffrey T. Hanson Its:
Chief Investment Officer NNN Executive Center 15, LLC, a Delaware limited
liability company By: Grubb & Ellis Realty Investors, LLC, a Virginia limited
liability company, f/k/a Triple Net Properties, LLC, Its:   Vice President By:
/s/ Jeffrey T. Hanson Name: Jeffrey T. Hanson Its: Chief Investment Officer NNN
Executive Center 16, LLC, a Delaware limited liability company By: Grubb & Ellis
Realty Investors, LLC, a Virginia limited liability company, f/k/a Triple Net
Properties, LLC, Its:   Vice President By: /s/ Jeffrey T. Hanson Name: Jeffrey
T. Hanson Its: Chief Investment Officer NNN Executive Center II and III 2003,
LP, a Texas limited partnership By: NNN Executive Center II and III 2003 GP,
LLC, a Delaware limited liability company, its sole general partner By: Grubb &
Ellis Realty Investors, LLC, a Virginia limited liability company, f/k/a Triple
Net Properties, LLC Its:   Manager By: /s/ Jeffrey T. Hanson Name: Jeffrey T.
Hanson Its: Chief Investment Officer

         
STATE OF CALIFORNIA
COUNTY OF ORANGE
  )
)  
) SS.



On February 3, 2010, before me, P.C. Han, Notary Public, personally appeared
Jeffrey T. Hanson, who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument in person, or the entity upon behalf of which person
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ P.C. Han (Seal)

My Commission Expires:
June 25, 2011

4